

Exhibit 10.2
 


 
UNION COMMUNITY BANCORP
 
STOCK OPTION PLAN
 
1. Purpose. The purpose of the Union Community Bancorp Stock Option Plan (the
“Plan”) is to provide to directors, officers and other key employees of Union
Community Bancorp (the “Holding Company”) and its majority-owned and
wholly-owned subsidiaries (individually a “Subsidiary” and collectively the
-“Subsidiaries”), including, but not limited to, Union Federal Savings and Loan
Association upon its conversion to stock form (“Union”), who are materially
responsible for the management or operation of the business of the Holding
Company or a Subsidiary and have provided valuable services to the Holding
Company or a Subsidiary, a favorable opportunity to acquire Common Stock,
without par value (“Common Stock”), of the Holding Company, thereby providing
them with an increased incentive to work for the success of the Holding Company
and its Subsidiaries and better enabling each such entity to attract and retain
capable directors and executive personnel.
 
2. Administration of the Plan. The Plan shall be administered, construed and
interpreted by a committee (the “Committee”) consisting of at least two members
of the Board of Directors of the Holding Company, each of whom is a
“Non-Employee Director” within the meaning of the definition of that term
contained in Reg. § 16b-3 promulgated under the Securities Exchange Act of 1934,
as amended (the “1934 Act”). The members of the Committee shall be designated
from time to time by the Board of Directors of the Holding Company. The decision
of a majority of the members of the Committee shall constitute the decision of
the Committee, and the Committee may act either at a meeting at which a majority
of the members of the Committee is present or by a written consent signed by all
members of the Committee. The Committee shall have the sole, final and
conclusive authority to determine, consistent with and subject to the provisions
of the Plan:
 
(a) the individuals (the “Optionees”) to whom options or successive options
shall be granted under the Plan;
 
(b) the time when options shall be granted hereunder;
 
(c) the number of shares of Common Stock to be covered under each option;
 
(d) the option price to be paid upon the exercise of each option;
 
(e) the period within which each such option may be exercised;
 
(f) the extent to which an option is an incentive stock option or a
non-qualified stock option; and
 
(g) the terms and conditions of the respective agreements by which options
granted shall be evidenced.
 
The Committee shall also have authority to prescribe, amend, waive, and rescind
rules and regulations relating to the Plan, to accelerate the vesting of any
stock options made hereunder (subject to Office of Thrift and Supervision
regulations), to make amendments or modifications in the terms and conditions
(including exercisability) of the options relating to the effect of termination
of employment of the optionee (subject to the last sentence of Section 9
hereof), to waive any restrictions or conditions applicable to any option or the
exercise thereof, and to make all other determinations necessary or advisable in
the administration of the Plan.
 
3. Eligibility. The Committee may, consistent with the purposes of the Plan,
grant options to officers and other key employees and directors or directors
emeritus (whether or not also employees) of the Holding Company or of a
Subsidiary who in the opinion of the Committee are from time to time materially
responsible for the management or operation of the business of the Holding
Company or of a Subsidiary and have provided valuable services to the Holding
Company or a Subsidiary; provided, however, that in no event may any employee
who owns (after application of the ownership rules in § 425(d) of the Internal
Revenue Code of 1986, as amended (the “Code”)) shares of stock possessing more
than 10 percent of the total combined voting power of all classes of stock of
the Holding Company or any of its Subsidiaries be granted an incentive stock
option hereunder unless at the time such option is granted the option price is
at least 110% of the fair market value of the stock subject to the option and
such option by its terms is not exercisable after the expiration of five (5)
years from the
 


 

1

--------------------------------------------------------------------------------



date such option is granted. Subject to the provisions of Section 7 hereof, an
individual who has been granted an option under the Plan (an “Optionee”), if he
is otherwise eligible, may be granted an additional option or options if the
Committee shall so determine.
 
4. Stock Subject to the Plan. There shall be reserved for issuance upon the
exercise of options granted under the Plan, shares of Common Stock of the
Holding Company equal to 10% of the total number of shares of Common Stock
issued by the Holding Company upon the conversion of Union from mutual to stock
form, which may be authorized but unissued shares or treasury shares of the
Holding Company. Subject to Section 7 hereof, the shares for which options may
be granted under the Plan shall not exceed that number. If any option shall
expire or terminate or be surrendered for any reason without having been
exercised in full, the unpurchased shares subject thereto shall (unless the Plan
shall have terminated) become available for other options under the Plan.
 
5. Terms of Options. Each option granted under the Plan shall be subject to the
following terms and conditions and to such other terms and conditions not
inconsistent therewith as the Committee may deem appropriate in each case:
 
(a) Option Price. The price to be paid for shares of stock upon the exercise of
each option shall be determined by the Committee at the time such option is
granted, but such price in no event shall be less than the fair market value, as
determined by the Committee consistent with Treas. Reg. § 20.2031-2 and any
requirements of § 422A of the Code, of such stock on the date on which such
option is granted.
 
(b) Period for Exercise of Option. An option shall not be exercisable after the
expiration of such period as shall be fixed by the Committee at the time of the
grant thereof, but such period in no event shall exceed ten (10) years and one
day from the date on which such option is granted; provided, that incentive
stock options granted hereunder shall have terms not in excess of ten (10) years
and non-qualified options shall be for a period of not in excess of ten (10)
years and one day from the date of grant thereof. Options shall be subject to
earlier termination as hereinafter provided.
 
(c) Exercise of Options. The option price of each share of stock purchased upon
exercise of an option shall be paid in full at the time of such exercise.
Payment may be in (i) cash, (ii) if the Optionee may do so in conformity with
Regulation T (12 C.F.R. § 220.3(e)(4)) without violating §16(b) or § 16(c) of
the 1934 Act, pursuant to a broker’s cashless exercise procedure, by delivering
a properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Holding Company the total option price in cash
and, if desired, the amount of any taxes to be withheld from the Optionee’s
compensation as a result of any withholding tax obligation of the Holding
Company or any of its Subsidiaries, as specified in such notice, or (iii)
beginning on a date which is three years following Union’s conversion from
mutual to stock form and with the approval of the Committee, by tendering whole
shares of the Holding Company’s Common Stock owned by the Optionee and cash
having a fair market value equal to the cash exercise price of the shares with
respect to which the option is being exercised. For this purpose, any shares so
tendered by an Optionee shall be deemed to have a fair market value equal to the
mean between the highest and lowest quoted selling prices for the shares on the
date of exercise of the option (or if there were no sales on such date the
weighted average of the means between the highest and lowest quoted selling
prices for the shares on the nearest date before and the nearest after the date
of exercise of the option as prescribed by Treas. Reg. § 20-2031-2), as reported
in The Wall Street Journal or a similar publication selected by the
Committee. The Committee shall have the authority to grant options exercisable
in full at any time during their term, or exercisable in such installments at
such times during their term as the Committee may determine; provided, however,
that options shall not be exercisable during the first six (6) months of their
term, and provided further that options shall become exercisable no earlier than
at the rate of 20% per year beginning on the anniversary of the date of grant of
such options, subject to earlier vesting in the event of death or disability.
Installments not purchased in earlier periods shall be cumulated and be
available for purchase in later periods. Subject to the other provisions of this
Plan, an option may be exercised at any time or from time to time during the
term of the option as to any or all whole shares which have become subject
 


 

2

--------------------------------------------------------------------------------



to purchase pursuant to the terms of the option or the Plan, but not at any time
as to fewer than one hundred (100) shares unless the remaining shares which have
become subject to purchase are fewer than one hundred (100) shares. An option
may be exercised only by written notice to the Holding Company, mailed to the
attention of its Secretary, signed by the Optionee (or such other person or
persons as shall demonstrate to the Holding Company his or their right to
exercise the option), specifying the number of shares in respect of which it is
being exercised, and accompanied by payment in full in either cash or by check
in the amount of the aggregate purchase price therefor, by delivery of the
irrevocable broker instructions referred to above, or, if the Committee has
approved the use of the stock swap feature provided for above, followed as soon
as practicable by the delivery of the option price for such shares.
 
(d) Certificates. The certificate or certificates for the shares issuable upon
an exercise of an option shall be issued as promptly as practicable after such
exercise. An Optionee shall not have any rights of a shareholder in respect to
the shares of stock subject to an option until the date of issuance of a stock
certificate to him for such shares. In no case may a fraction of a share be
purchased or issued under the Plan, but if, upon the exercise of an option, a
fractional share would otherwise be issuable, the Holding Company shall pay cash
in lieu thereof.
 
(e) Termination of Option. If an Optionee (other than a director or director
emeritus of the Holding Company or its Subsidiaries who is not an employee of
the Holding Company or its Subsidiaries (“Outside Director”)) ceases to be an
employee of the Holding Company and the Subsidiaries for any reason other than
retirement, permanent and total disability (within the meaning of § 22(e)(3) of
the Code), or death, any option granted to him shall forthwith terminate. Leave
of absence approved by the Committee shall not constitute cessation of
employment. If an Optionee (other than an Outside Director) ceases to be an
employee of the Holding Company and the Subsidiaries by reason of retirement,
any option granted to him may be exercised by him in whole or in part within
three (3) years after the date of his retirement, to the extent the option was
otherwise exercisable at the date of his retirement; provided, however, that if
such employee remains a director or director emeritus of the Holding Company,
the option granted to him shall continue to vest while he serves as a director
or director emeritus and may be exercised by him in whole or in part until the
later of (a) three (3) years after the date of his retirement, or (b) six months
after his service as a director or director emeritus of the Holding Company
terminates. (The term “retirement” as used herein means such termination of
employment as shall entitle such individual to early or normal retirement
benefits under any then existing pension plan of the Holding Company or a
Subsidiary.) If an Optionee (other than an Outside Director) ceases to be an
employee of the Holding Company and the Subsidiaries by reason of permanent and
total disability (within the meaning of § 22(e)(3) of the Code), any option
granted to him may be exercised by him in whole or in part within one (1) year
after the date of his termination of employment by reason of such disability
whether or not the option was otherwise exercisable at the date of such
termination. Options granted to Outside Directors shall cease to be exercisable
six (6) months after the date such Outside Director is no longer a director or
director emeritus of the Holding Company or its Subsidiaries for any reason
other than death or disability. If an Optionee who is an Outside Director ceases
to be a director or a director emeritus of the Holding Company or its
Subsidiaries by reason of disability, any option granted to him may be exercised
in whole or in part within one (1) year after the date the Optionee ceases to be
a director or a director emeritus by reason of such disability, whether or not
the option was otherwise exercisable at such date. In the event of the death of
an Optionee while in the employ or service as a director or director emeritus of
the Holding Company or a Subsidiary, or, if the Optionee is not an Outside
Director, within three (3) years after the date of his retirement (or, if later,
six months following his termination of service as a director or director
emeritus of the Holding Company or its Subsidiaries) or within one (1) year
after the termination of his employment by reason of permanent and total
disability (within the meaning of § 22(e)(3) of the Code), or, if the Optionee
is an Outside Director, within six (6) months after he is no longer a director
or director emeritus of the Holding Company or its Subsidiaries for reasons
other than disability or, within one (1) year after the termination of his
service by reason of disability, any option
 


 

3

--------------------------------------------------------------------------------



granted to him may be exercised in whole or in part at any time within one (1)
year after the date of such death by the executor or administrator of his estate
or by the person or persons entitled to the option by will or by applicable laws
of descent and distribution until the expiration of the option term as fixed by
the Committee, whether or not the option was otherwise exercisable at the date
of his death. Notwithstanding the foregoing provisions of this subsection (e),
no option shall in any event be exercisable after the expiration of the period
fixed by the Committee in accordance with subsection (b) above.
 
(f) Nontransferability of Option. No option may be transferred by the Optionee
otherwise than by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act, or the rules thereunder, and during the
lifetime of the Optionee options shall be exercisable only by the Optionee or
his guardian or legal representative.
 
(g) No Right to Continued Service. Nothing in this Plan or in any agreement
entered into pursuant hereto shall confer on any person any right to continue in
the employ or service of the Holding Company or its Subsidiaries or affect any
rights the Holding Company, a Subsidiary, or the shareholders of the Holding
Company may have to terminate his service at any time.
 
(h) Maximum Incentive Stock Options. The aggregate fair market value of stock
with respect to which incentive stock options (within the meaning of § 422A of
the Code) are exercisable for the first time by an Optionee during any calendar
year under the Plan or any other plan of the Holding Company or its Subsidiaries
shall not exceed $100,000. For this purpose, the fair market value of such
shares shall be determined as of the date the option is granted and shall be
computed in such manner as shall be determined by the Committee, consistent with
the requirements of § 422A of the Code.
 
(i) Agreement. Each option shall be evidenced by an agreement between the
Optionee and the Holding Company which shall provide, among other things, that,
with respect to incentive stock options, the Optionee will advise the Holding
Company immediately upon any sale or transfer of the shares of Common Stock
received upon exercise of the option to the extent such sale or transfer takes
place prior to the later of (a) two (2) years from the date of grant or (b) one
(1) year from the date of exercise.
 
(j) Investment Representations. Unless the shares subject to an option are
registered under applicable federal and state securities laws, each Optionee by
accepting an option shall be deemed to agree for himself and his legal
representatives that any option granted to him and any and all shares of Common
Stock purchased upon the exercise of the option shall be acquired for investment
and not with a view to, or for the sale in connection with, any distribution
thereof, and each notice of the exercise of any portion of an option shall be
accompanied by a representation in writing, signed by the Optionee or his legal
representatives, as the case may be, that the shares of Common Stock are being
acquired in good faith for investment and not with a view to, or for sale in
connection with, any distribution thereof (except in case of the Optionee’s
legal representatives for distribution, but not for sale, to his legal heirs,
legatees and other testamentary beneficiaries). Any shares issued pursuant to an
exercise of an option may bear a legend evidencing such representations and
restrictions.
 
6. Incentive Stock Options and Non-Qualified Stock Options. Options granted
under the Plan may be incentive stock options under § 422A of the Code or
non-qualified stock options, provided, however, that Outside Directors shall be
granted only non-qualified stock options. All options granted hereunder will be
clearly identified as either incentive stock options or non-qualified stock
options. In no event will the exercise of an incentive stock option affect the
right to exercise any non-qualified stock option, nor shall the exercise of any
non-qualified stock option affect the right to exercise any incentive stock
option. Nothing in this Plan shall be construed to prohibit the grant of
incentive stock options and non-qualified stock options to the same person,
provided, further, that incentive stock options and non-qualified stock options
shall not be granted in a manner whereby the exercise of one non-qualified stock
option or incentive stock option affects the exercisability of the other.
 
7. Adjustment of Shares. In the event of any change after the effective date of
the Plan in the outstanding
 


 

4

--------------------------------------------------------------------------------



stock of the Holding Company by reason of any reorganization, recapitalization,
stock split, stock dividend, combination of shares, exchange of shares, merger
or consolidation, liquidation, extraordinary distribution (consisting of cash,
securities, or other assets), or any other change after the effective date of
the Plan in the nature of the shares of stock of the Holding Company, the
Committee shall determine what changes, if any, are appropriate in the number
and kind of shares reserved under the Plan, and the Committee shall determine
what changes, if any, are appropriate in the option price under and the number
and kind of shares covered by outstanding options granted under the Plan. Any
determination of the Committee hereunder shall be conclusive.
 
8. Tax Withholding. Whenever the Holding Company proposes or is required to
issue or transfer shares of Common Stock under the Plan, the Holding Company
shall have the right to require the Optionee or his or her legal representative
to remit to the Holding Company an amount sufficient to satisfy any federal,
state and/or local withholding tax requirements prior to the delivery of any
certificate or certificates for such shares, and whenever under the Plan
payments are to be made in cash, such payments shall be net of an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements. If permitted by the Committee and pursuant to procedures
established by the Committee, an Optionee may make a written election to have
shares of Common Stock having an aggregate fair market value, as determined by
the Committee, consistent with the requirements of Treas. Reg. § 20.2031-2,
sufficient to satisfy the applicable withholding taxes, withheld from the shares
otherwise to be received upon the exercise of a non-qualified option.
 
9. Amendment. Subject to Section 13, the Board of Directors of the Holding
Company may amend the Plan from time to time and, with the consent of the
Optionee, the terms and provisions of his option, except that without the
approval of the holders of at least a majority of the shares of the Holding
Company voting in person or by proxy at a duly constituted meeting or
adjournment thereof:
 
(a) the number of shares of stock which may be reserved for issuance under the
Plan may not be increased except as provided in Section 7 hereof;
 
(b) the period during which an option may be exercised may not be extended
beyond ten (10) years and one day from the date on which such option was
granted; and
 
(c) the class of persons to whom options may be granted under the Plan shall not
be modified materially.
 
No amendment of the Plan, however, may, without the consent of the Optionees,
make any changes in any outstanding options theretofore granted under the Plan
which would adversely affect the rights of such Optionees.
 
10. Termination. The Board of Directors of the Holding Company may terminate the
Plan at any time and no option shall be granted thereafter. Such termination,
however, shall not affect the validity of any option theretofore granted under
the Plan. In any event, no incentive stock option may be granted under the Plan
after the date which is ten (10) years from the effective date of the Plan.
 
11. Successors. This Plan shall be binding upon the successors and assigns of
the Holding Company.
 
12. Governing Law. The terms of any options granted hereunder and the rights and
obligations hereunder of the Holding Company, the Optionees and their successors
in interest shall, except to the extent governed by federal law, be governed by
Indiana law.
 
13. Government and Other Regulations. The obligations of the Holding Company to
issue or transfer and deliver shares under options granted under the Plan shall
be subject to compliance with all applicable laws, governmental rules and
regulations (including Office of Thrift and Supervision regulations), and
administrative action. In particular, grants of stock options under the Plan
shall comply with the requirements of 12. C.F.R. § 563b.3(g)(4)(vi), to the
extent applicable to such grants.
 
14. Effective Date. The Plan shall become effective on the date it is approved
by the holders of at least a majority of the shares of the Holding Company
entitled to vote at a duly constituted meeting or adjournment thereof. The
options granted pursuant to the Plan may not be exercised until the Board of
Directors of the Holding Company has been advised by counsel that such approval
has been obtained and all other applicable legal requirements have been met.
 


 

5

--------------------------------------------------------------------------------


 




 
Resolutions Adopted by the Board of Directors
of Union Community Bancorp
 
WHEREAS, the Union Community Bancorp Stock Option Plan (the “Option Plan”)
permits the Corporation’s Board of Directors to amend the Option Plan, subject
to Office of Thrift Supervision (the “OTS”) regulations, without shareholder
approval except in circumstances not here relevant;
 
WHEREAS, the OTS has recently amended its regulations to permit the vesting of
stock options and management recognition grants in the event of a change in
control of the corporation making such awards.
 
WHEREAS, the Board of Directors deems it advisable to amend the Option Plan to
permit vesting of options and other awards under the Option Plan in the event of
a change in control of the Corporation or its savings association subsidiary.
 
NOW, THEREFORE, BE IT RESOLVED, that the Option Plan shall be amended by adding
a new Section 15 thereto which shall read in its entirety as follows:
 
“21. Change in Control. Notwithstanding any other provision in this Plan, in the
event of a Change in Control, all options previously granted and still
outstanding under the Plan regardless of their terms shall become exercisable in
full immediately prior to the consummation of the Change in Control, and holders
of such options, in addition to any other rights they may have with respect to
such options under this Plan and the instrument evidencing the grant of the
option, shall have thirty (30) days following a Change in Control to exercise
those options. For this purpose, “Change in Control” shall mean a change in
control of the Corporation or of Union, within the meaning of 12 C.F.R. §
574.4(a) (other than a change of control resulting from a trustee or other
fiduciary holding shares under an employee benefit plan of the Corporation or
any of its subsidiaries).”
 
RESOLVED FURTHER, that the foregoing amendment to the Option Plan be applied to
outstanding stock options and that the Corporation’s officers notify the current
holders of stock options granted under the Option Plan of this amendment and
advise them of its impact on the vesting of their stock options.
 


 